Citation Nr: 9919679	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the 10 percent disability evaluation assigned for 
tinnitus was appropriate.

2.  Whether the 10 percent disability evaluation assigned for 
vertigo was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted entitlement to service 
connection for tinnitus and vertigo and assigned, 
respectively, 10 percent and noncompensable disability 
ratings.  The RO increased the disability rating for vertigo 
to 10 percent during the pendency of this appeal.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected tinnitus is manifested by 
no more than persistent symptomatology of a head injury, 
concussion or acoustical trauma.

3.  The veteran's service-connected vertigo is manifested by 
no more than moderate symptoms of tinnitus and occasional 
dizziness.


CONCLUSIONS OF LAW

1.  The initial assignment of an evaluation of 10 percent for 
tinnitus was appropriate and the criteria for an evaluation 
in excess of 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, 
Diagnostic Code 6260 (1998).

2.  The initial assignment of an evaluation of 10 percent for 
vertigo was appropriate and the criteria for an evaluation in 
excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, Diagnostic 
Code 6204 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the initial evaluations of his 
tinnitus and vertigo inadequately reflect the severity of his 
symptomatology.  He asserts that the evaluation should have 
been higher for his tinnitus because constant ringing in both 
ears periodically becomes so severe that it seems to involve 
his entire head, substantially disrupting his sleep and 
causing him to become distraught, thereby negatively 
affecting his work and family life.  The severe periods can 
last from weeks to months.  He asserts that the evaluation 
should have been higher for his vertigo because he 
experiences occasional periods of dizziness along with 
tinnitus.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  In a claim of 
disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate disability ratings for separate time 
periods.  Fenderson v. West, 12 Vet. App. at 126.

Tinnitus

The veteran was first granted service connection for tinnitus 
by an October 1996 rating decision that assigned a 10 percent 
disability rating under Diagnostic Code 6260.  That 
evaluation has been in effect since then.  Under 38 C.F.R. § 
4.87a, Diagnostic Code (DC) 6260, pertaining to tinnitus, a 
maximum 10 percent disability rating is warranted for 
persistent tinnitus, as a symptom of a head injury, 
concussion or acoustic trauma.

The veteran's service medical records (SMRs) disclose that 
throughout the veteran's period of active service he was 
treated for and diagnosed with tinnitus described as 
periodically severe and persistent and sometimes oscillating.  
Symptoms included rushing and ringing sounds in both ears 
which varied in volume and disrupted his sleep.  The veteran 
was provided with a tinnitus masking device.

The veteran has undergone two VA examinations pertaining to 
the instant claims.  During a September 1996 examination the 
veteran reported that he was exposed to high noise levels 
from aircraft engines during his Air Force service and that 
the tinnitus masking device was minimally effective.  
Audiology tests showed mild bilateral hearing loss from 1,000 
to 4,000 Hz and severe to profound hearing loss from 4,000 to 
8,000 Hz.  During a March 1998 examination the examining 
physician noted the veteran's report of severe tinnitus 
flare-ups four or five times a year, especially in the spring 
and fall, characterized by a rushing airhose-like sound that 
disrupted his concentration and sleep and gradually faded 
after a few weeks.  The veteran also reported that he was 
able to ignore the tinnitus when it was less severe.  The 
examiner diagnosed the veteran with tinnitus.

In the Board's judgment a review of the totality of the 
medical evidence describing the veteran's symptomatology does 
not indicate that since its incurrance the veteran's tinnitus 
has been more disabling than contemplated by the currently 
assigned 10 percent evaluation.  This evaluation is 
consistent with the symptomatology described by the veteran 
himself and is the highest available under Diagnostic Code 
6260.  The Board also has considered whether a higher rating 
is warranted under other provisions but no other DC is 
applicable under the facts of this case.

Vertigo

The veteran was first granted service connection for vertigo 
by an October 1996 rating decision that assigned a 
noncompensable disability rating, by analogy, under DC 6204.  
A June 1998 rating decision increased the rating to 10 
percent.  That evaluation has been in effect since then.  
Under 38 C.F.R. § 4.87a, DC 6204, pertaining to 
labyrinthitis, a 10 percent rating is warranted for moderate 
symptoms, characterized by tinnitus and occasional dizziness, 
and a 30 percent evaluation is warranted for severe symptoms, 
characterized by tinnitus, dizziness and occasional 
staggering.

The veteran's SMRs disclose that he sought and received 
treatment for dizziness in connection with tinnitus and a 
possible eustachian tube disorder in service.

The examiners who conducted the September 1996 and March 1998 
VA examinations diagnosed the veteran with eustachian tube 
dysfunction and dizziness, probably due to a peripheral, not 
central etiology.  In September 1996 the veteran reported 
that dizziness had not caused him to fall or become nauseated 
and had not interfered with his work, that it lasted from two 
days to two weeks at a time and that he found it to be a 
nuisance.

In the Board's judgment a review of the totality of the 
medical evidence describing the veteran's symptomatology does 
not indicate that since its incurrence the veteran's vertigo 
has been more disabling than contemplated by the currently 
assigned 10 percent evaluation.  This evaluation is 
consistent with a moderate level of disability consisting of 
tinnitus and occasional dizziness.  The claims file includes 
no evidence of symptomatology or other manifestations to 
support a finding of severe disability characterized by 
occasional staggering.  The Board also has considered whether 
a higher rating is warranted under other provisions but 
because examination has not shown that the veteran has 
Meniere's syndrome, rating this disability under DC 6205 is 
inappropriate.  There does not appear to be another DC which 
is applicable here.

Conclusion

In reaching its decision the Board carefully considered the 
history of the veteran's tinnitus and vertigo and, as 
discussed, the possible application of other provisions of 38 
C.F.R., Parts 3 and 4, including an extra-schedular 
evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  As to an extra-schedular rating, the record 
does not show the veteran's disabilities to be so exceptional 
or unusual, with factors such as marked interference with 
employment or repeated hospitalization, as to render 
application of the regular schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

